Citation Nr: 1521756	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to May 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran originally claimed entitlement to service connection for anxiety disorder.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses all his psychiatric diagnoses during the appeal period.  The Board has recharacterized the claim as reflected on the title page.  In September 2014, the Veteran testified before the undersigned via video-conference.


FINDINGS OF FACT

1.  The evidence shows that tinnitus had its onset in service. 

2.  The evidence shows that an acquired psychiatric disorder, diagnosed as adjustment disorder with mixed anxiety and depressed mood, had its onset in service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b) (2014).
2.  Adjustment disorder with mixed anxiety and depressed mood was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Veteran has been diagnosed with multiple psychiatric disorders, at his hearing he stated, via his representative, that a grant of service connection for any psychiatric disability, regardless of particular diagnosis, would satisfy his appeal.  (See Hearing Transcript at 19.)  This grant of service connection for adjustment disorder with mixed anxiety and depressed mood represents a complete grant of the benefit sought on appeal; thus, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
I.  Tinnitus

The United States Court of Appeals for Veterans Claims recently held tinnitus to be a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, No. 13-0540, __ Vet. App. ___, 2015 WL 510609, *12 (Feb. 9, 2015).  Thus, service connection for tinnitus may be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

The Veteran testified at his hearing that he was exposed to acoustic trauma in service.  During weapons training on a grenade course he was very close to a severe, loud explosion.  He also spent time around forklifts in a warehouse which amplified the engine noise.  The Veteran is competent to report a history of in-service noise exposure.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  As there is no conflicting evidence of record, the Board finds this report credible.  Thus the Board finds that the Veteran was exposed to acoustic trauma in service.

The Veteran also testified that he had ringing in his ears in service that has continued to the present.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As there is no conflicting evidence of record, the Board finds this report credible.  Thus, the Board finds that the Veteran has a current diagnosis of bilateral tinnitus.

While the Veteran's STRs are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2); Washington, 19 Vet. App. at 368; Layno.  The fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As there is no conflicting evidence of record, the Board finds this report credible and finds that the Veteran experienced ringing in the ears during service.  
The Board finds that the Veteran's competent, credible report of ringing in his ears from service to the present establishes continuity of tinnitus symptomatology; thus, service connection is warranted.  38 C.F.R. § 3.303(b); Fountain.

II.  Acquired psychiatric disorder 

The Veteran's August 1998 entrance examination and March 2000 STRs show he had no pre-service psychiatric history, treatment, or symptoms.  Thus, the Veteran is presumed sound on entry as to mental health.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran's STRs show that during active duty service, he was hospitalized and treated for psychiatric symptoms, including depression, anxiety, and suicidal thoughts/ideation.  (See STRs dated January 2000 through March 2000).  Indeed, consistent with the Veteran's lay reports and claim application, the STRs confirm that these psychiatric symptoms began in service.  His discharge diagnosis from the in-service psychiatric ward hospitalization was "adjustment disorder with depressed mood."  His March 2000 separation examination noted a diagnosis of adjustment disorder and in his contemporaneous report of medical history the Veteran indicated depression or excessive worry.  The Board finds that the evidence shows the Veteran had an onset of anxiety and depression symptoms in service, resulting in a diagnosis of adjustment disorder.

Post-service treatment records show that the Veteran continued to seek treatment for psychiatric symptoms.  Private treatment records from Dr. S, his primary care provider, dated February 2004 through December 2008 show symptoms of anxiety, anger, chronic stress, and depression.  Dr. S diagnosed various psychiatric disorders over this four year period and prescribed medication for the symptoms of anxiety and depression, including Lexapro and Xanax.  In several treatment records it is noted that the Veteran's depression is "controlled with medication."

VA treatment records show a history of generalized anxiety disorder (GAD) in March 2008 and diagnose the same in July 2008.

The only psychiatric examination report of record is a Disability Benefits Questionnaire completed by Dr. S in November 2014.  It finds that the Veteran has current diagnoses of adjustment disorder with mixed anxiety and depressed mood, and GAD.  There is no medical opinion evidence to the contrary.  

Thus, the medical evidence of record shows the psychiatric symptoms of anxiety and depression began in service and the Veteran has been treated for the same symptoms since service.  He was first diagnosed with adjustment disorder in service and still carries that diagnosis today.  Service connection is warranted when "a disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  The Board finds the evidence shows that the Veteran's current acquired psychiatric disorder, diagnosed as adjustment disorder with mixed anxiety and depressed mood, had its onset in service and service connection is warranted.
      

ORDER

Service connection for tinnitus is granted.

Service connection for adjustment disorder with mixed anxiety and depressed mood.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


